Citation Nr: 0638763	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-38 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased (compensable) initial 
disability rating for service-connected bilateral varicoceles 
and hydroceles.

4.  Entitlement to an increased (compensable) initial 
disability rating for service-connected left distal radial 
wrist fracture.

5.  Entitlement to an increased (compensable) initial 
disability rating for service-connected right wrist 
disability.

6.  Entitlement to an initial disability rating greater than 
10 percent for service-connected temporomandibular joint 
syndrome, prior to March 9, 2004.

7.  Entitlement to a disability rating greater than 20 
percent for service-connected temporomandibular joint 
syndrome, from March 9, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Hartford, Connecticut.

During the pendency of this appeal, by rating action of the 
RO dated in February 2006, the disability rating for the 
veteran's service-connected temporomandibular joint syndrome 
was increased to 20 percent, effective as of March 9, 2004.  
As this is not a complete grant of the benefits sought, the 
issue has remained on appeal and is currently before the 
Board as captioned above.

In June 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

During the June 2006 hearing, the veteran raised the issues 
of entitlement to an increased disability rating for his 
service-connected post-traumatic stress disorder and 
irritable bowel syndrome.  These matters have not been 
adjudicated by the RO, and they are therefore REFERRED to the 
RO.  

The issues of entitlement to service connection for a right 
knee disorder; and entitlement to increased (compensable) 
initial disability ratings for service-connected left distal 
radial wrist fracture and right wrist disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  A left knee disorder has not been shown to be incurred in 
or aggravated by service, nor was it manifested to a 
compensable degree within any relevant presumptive period.

2.  Bilateral varicoceles and hydroceles are manifested by 
symptoms akin to persistent edema, pain and tenderness that 
is exacerbated by activity.

3.  Prior to March 9, 2004, limitation of motion of the 
temporomandibular joint was not less than 31 millimeters 
(mm).

4.  As of March 9, 2004, limitation of motion of the 
temporomandibular joint was 24 mm.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  The criteria for an initial 20 percent disability rating 
for bilateral varicoceles and hydroceles have been met. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.104, 
Diagnostic Codes 7120, 7121 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for temporomandibular joint syndrome prior to March 
9, 2004 are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.40, 4.45, 4.150, Diagnostic Code 9905 
(2006).

4.  The criteria for a disability rating in excess of 20 
percent for temporomandibular joint syndrome from March 9, 
2004, are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.40, 4.45, 4.150, Diagnostic Code 9905 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection and increased disability 
claims.  The RO sent the veteran letters in September 2002, 
October 2003, November 2003, December 2003, and April 2006, 
in which he was informed of what was required to substantiate 
his claims and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.

Since the veteran's claims for service connection for a left 
knee disorder and for an increased disability rating for the 
service-connected temporomandibular joint syndrome were 
denied by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to those issues.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the issue of an increased disability rating for 
bilateral varicoceles and hydroceles, the Board grants the 
veteran's claim herein.  The RO has provided the necessary 
notice regarding the assignment of an effective date in the 
April 2006 letter and will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Id. at 473.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The October 
2002, November 2003, and February 2006.  The examinations 
were thorough in nature, based upon a review of the veteran's 
entire claims folder, and provided relevant findings that are 
deemed to be more than adequate.  Under such circumstances, 
there is no duty to provide another examination or medical 
opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service Connection For A Left Knee Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative of any 
reports of or treatment for a left knee disorder during the 
veteran's period of active service.

Subsequent to service, a VA general medical examination 
report dated in October 2002 reveals that the veteran 
reported injuring his left knee during his period of active 
service in September 1998 wherein he was diagnosed with a 
pulled quadricep and strain.  He described current bilateral 
stiffness and discomfort in cold and damp weather.  The 
assessment, in pertinent part, was asymptomatic knee 
discomfort.

VA outpatient treatment records dated in July 2003 reveal, in 
pertinent part, that the veteran reported knee pain with 
weight bearing and popping sounds in the knee.
However, a VA radiology report dated in April 2004 shows that 
X-rays of the left knee were unremarkable.

During his June 2006 Travel Board hearing, the veteran 
asserted that he injured his left knee during service when he 
slipped and hit his knee on a hatchway.  He added that as 
time progressed, he would experience pain, popping, cracking, 
and limitation of motion. 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The evidence of record fails to 
establish that the veteran had symptoms associated with a 
left knee disorder during service.  A service medical record 
dated in September 1998, which had been referenced in the 
October 2002 VA examination report, shows that the veteran 
had been treated for symptoms associated with his right knee 
and not the left knee.  Review of the remaining service 
medical records shows that the record is silent as to any 
reports of symptoms associated with the left knee.

Although the evidence shows that the veteran reported current 
left knee pain in October 2002, there is no evidence that the 
veteran was diagnosed with arthritis within one year 
following his separation from service, thus service 
connection within the applicable presumptive period is not 
warranted.  To the extent that pain has been diagnosed and 
noted, there is no competent medical evidence which links the 
left knee pain to any cause.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).

The Board has considered the veteran's statements and 
testimony in support of his claim that he has a left knee 
disorder as a result of his service.  The veteran is 
certainly competent to describe the extent of his current 
symptomatology, however, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and medical evidence of a nexus between an in-
service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  As 
there is no medical evidence of in-service occurrence or 
aggravation of a left knee disorder, or a nexus between a 
currently diagnosed knee disability and service, service 
connection is not warranted.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left knee disorder.  See Gilbert, 1 Vet. 
App. at 53.


Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the  
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective  
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which  
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and  38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 


Bilateral Varicoceles And Hydroceles

The veteran contends that the service-connected bilateral 
variococeles and hydroceles are more severely disabling than 
is contemplated by the currently assigned rating.  Having 
carefully considered the evidence of record and the 
applicable law, the Board finds that the weight of the 
evidence both favoring and against the claim is in 
approximate balance and a 20 percent disability evaluated 
will be granted on this basis.  38 U.S.C.A § 5107(b) (West 
2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The veteran's bilateral varicoceles and hydroceles are rated 
by analogy with varicose veins.  Under the criteria of 38 
C.F.R. § 4.104, Diagnostic Code 7120, a 10 percent disability 
rating is warranted for varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent disability rating requires persistent 
edema that is incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent disability rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent disability 
rating requires persistent edema or subcutaneous indurations, 
stasis pigmentation or eczema and persistent ulceration.  The 
maximum 100 percent disability rating is warranted when the 
condition is manifested by massive board-like edema with 
constant pain at rest, provided that the symptoms are due to 
the effects of varicose veins.

Rating by analogy to Diagnostic Code 7529 will also be 
considered, which provides that benign neoplasms of the 
genitourinary system are rated based on the more predominant 
of either renal or voiding dysfunction.

The criteria enumerated under renal dysfunction are as 
follows: Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent disability rating.  Persistent edema and 
albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion warrants an 
80 percent disability rating.  Constant albuminuria with some 
edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under diagnostic 
code 7101 warrants a 60 percent disability rating.  Albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or transient or slight edema or hypertension at 
least 10 percent disabling under diagnostic code 7101 
warrants a 30 percent disability rating.  Albumin and casts 
with history of acute nephritis; or hypertension non-
compensable under Diagnostic Code 7101 warrants a 
noncompensable disability rating.  38 C.F. R. § 4.115a 
(2006).

The criteria enumerated under voiding dysfunction are as 
follows: Rate particular condition as urine leakage, 
frequency, or obstructed voiding.  For continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence: Requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day is rated as 60 percent 
disabling; requiring the wearing of absorbent materials which 
must be changed two to four times per day warrants a 40 
percent disability rating; requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent disability rating.

For urinary frequency, a 40 percent disability rating may be 
assigned for daytime voiding interval less than one hour; or, 
awakening to void five or more times per night.  A 20 percent 
disability rating may be assigned for daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night. A 10 percent disability rating 
may be assigned for daytime voiding interval between two and 
three hours, or; awakening to void two times per night.

For obstructed voiding, a 30 percent disability rating may be 
assigned for urinary retention requiring intermittent or 
continuous catheterization.  With marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1. post void residuals greater than 150cc; 2. 
uroflowmetry; markedly diminished peak flow rate (less than 
10cc/sec); 3. recurrent urinary tract infections secondary to 
obstruction; 4. stricture disease requiring periodic 
dilatation every two to three months, a 10 percent disability 
rating may be assigned.  Obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year warrants a noncompensable disability rating.

For urinary tract infection, a rating is to be assigned as 
for renal dysfunction.  A 30 percent disability rating may be 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  A 10 percent disability rating may be assigned 
when there is long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  38 C.F.R. § 4.115a (2006).

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  As noted, the veteran and witnesses with personal 
knowledge of his activities of daily living, testified at a 
June 2006 Board hearing.  With regard to the claim under 
consideration, both the veteran and the witnesses are found 
to be both knowledgeable and credible in their accounts of 
the severity of the disorder.  

As there is no specific diagnostic code provision applicable 
to the service-connected disorder, the RO has rated the 
disability in question principally as analogous to varicose 
veins.  After reviewing the evidence and the Schedule, the 
Board has identified no other appropriate diagnostic codes 
which may serve to properly evaluate the disorder.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) )(Holding that the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

However, and with due application of the benefit-of-the-doubt 
doctrine, the Board finds that the assignment of a 20 percent 
disability rating is appropriate for the entirety of the 
rating period, under 38 C.F.R. § 4.104, Diagnostic Code 7120.  
Both the medical evidence of record, as well as the 
consistent accounts of the veteran and the witnesses indicate 
that the veteran's disability manifests in symptoms that are 
relatively "persistent" in pain, (i.e., with or without 
prolonged standing or walking), and that the veteran's 
activities of daily living are effected such as consonant 
with the evaluation of a 20 percent rating.   
 
A VA examination report dated in October 2002 reveals that 
the veteran had bilateral non-tender varicoceles, with no 
evidence of testicular masses.  Reference was made to an 
prior ultrasound dated in February 2000, which had confirmed 
the bilateral varicoceles and hydroceles.  He was said to be 
asymptomatic for genito-urinary symptoms.

A VA genitor-urinary consult dated in June 2004 shows that 
the veteran reported a dull ache in the testicles that was 
exacerbated to the point of feeling that he had been kicked 
in the groin after he would run.  A VA scrotal ultrasound 
report was referenced which had been conducted in February 
2004 and which revealed that the veteran had reported 
increased testicular pain, bilaterally, with more on the left 
side.  The impression was bilateral varicoceles more on the 
left side; small bilateral epididymal cysts with small 
reactive hydrocele with internal debris on both sides; 
accessory calcified epididymis on the right side; and small 
less than five millimeter focal areas of calcification in the 
right hemiscrotum, some of which appeared mobile, most likely 
testiculoliths related to calcified testicular appendages.  
This was a benign finding.  The genitor-urinary consult 
assessment was varicoceles and increase in pain symptoms 
attributed to but not 100 percent related to the varicoceles.

During his June 2006 Travel Board hearing, the veteran 
reported that he would experience pain in his testicles when 
he walked.  When painful, he would have to soak them or take 
a hot shower for relief.  He also described occasional 
burning when urinating.  He also noted that there would be 
swelling whenever he would walk or run.  He indicated that 
the symptoms were prevalent at least three days out of the 
week, resulting in his limping and holding in his stomach.  
Several letters appear in the claims folder, authored by the 
veteran's treating physicians and addressed to the veteran's 
employer, indicating that the veteran should be excused from 
lifting heavy objects or otherwise assigned limited duties.  

It is apparent from the above that the veteran experiences 
almost constant discomfort in his scrotal area, which is a 
result of the varicoceles and hydroceles.  Although 
persistent swelling, per se, is not continually documented, 
the results of such a symptom in the way of pain and 
decreased functioning are suggested by the record.  There can 
be no doubt that further medical inquiry could be undertaken 
with a view towards development of the claim.  However, under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


Although the Board presently grants a 20 percent rating, the 
award is based upon the benefit-of-the-doubt doctrine, as the 
evidence for and against the claim is in approximate balance.  
However, the evidence clearly does not support the assignment 
of a higher disability rating, as described in the rating 
criteria described above.  Fletcher v. Derwinski, 1 Vet. App. 
394 (1991).


Temporomandibular Joint Syndrome Prior To March 9, 2004

The veteran's service-connected temporomandibular joint 
syndrome is rated as 10 percent disabling under Diagnostic 
Code 9905 of VA's Schedule for Rating Disabilities of dental 
and oral conditions, which provides the rating criteria for  
limitation of motion of temporomandibular articulation.  
Pursuant to this code provision, limitation of motion of 
temporomandibular articulation is rated based on inter-
incisal range as follows: a maximum 40 percent disability 
rating is warranted where range of motion is from zero to 10 
mm.  A 30 percent disability rating is warranted when range 
of motion is from 11 to 20 mm.  A 20 percent disability 
rating is warranted for range of motion of 21 to 30 mm; and a 
10 percent disability rating is warranted for 31 to 40 mm.

Range of lateral excursion warrants a maximum 10 percent 
disability rating if limited from zero to 4 mm.  It is noted 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  38  
C.F.R. § 4.150, Diagnostic Code 9905.

Service dental records had shown that the veteran had inter-
incisal opening to 35 mm with pain during his period of 
active service.  

A VA examination report dated in October 2002 reveals that 
the veteran reported being unable to open his mouth wide 
without discomfort.  The assessment was bilateral 
temporomandibular joint chronic pain and discomfort as a 
result of removal of wisdom teeth in service.

There are no other medical treatment records with regard to  
the veteran's service-connected temporomandibular joint 
syndrome prior to March 9, 2004.  Therefore, with regard to 
this disability prior to March 9, 2004, the evidence of 
record shows that the veteran's temporomandibular joint 
resulted in chronic pain and discomfort, which at most 
resulted in inter-incisal opening limited to 35 mm with pain.  
As such, there is no indication that the veteran's range of 
temporomandibular articulation was limited to less than 30 
mm, which would be required for the  assignment of a 
disability rating greater than 10 percent under Diagnostic 
Code 9905.

The assigned 10 percent disability rating was in 
consideration of the reported painful motion of the veteran.   
In this regard, the directives of DeLuca have been considered 
by the RO and a disability rating greater than the assigned 
10 percent prior to March 9, 2004, would not be appropriate.  

The Board has also considered whether a higher disability 
rating is warranted prior to March 9, 2004, under other 
applicable diagnostic code provisions.  However, as the 
veteran did not exhibit any nonunion or severe displacement 
of the mandible, a higher disability rating pursuant to 
Diagnostic Codes 9903 or 9904, would not be  appropriate.

The Board has considered the veteran's assertions of pain and 
limitation of motion of his temporomandibular joint, however, 
the Board is limited to those factors that are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey, 7 Vet. App. at 208; Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for 
temporomandibular joint syndrome in this case involves an 
assessment of the inter-incisal range.  See 38 C.F.R. § 
4.150, Diagnostic Code 9905.  Accordingly, the range of 
record are the only medical findings which could be  
considered in concluding that an increased disability rating 
is not appropriate.



The preponderance of the evidence is against the claim for a 
disability rating greater than 10 percent for the service-
connected temporomandibular joint syndrome prior to March 9, 
2004.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.


Temporomandibular Joint Syndrome From March 9, 2003

A private medical record from J. H. Hoos, D.M.D., dated March 
9, 2004, reveals that the veteran's active vertical inter-
incisal range of motion was 29 mm, with pain.  Passive 
vertical inter-incisal range of motion was to 18 mm.  Range 
of lateral excursion, was from one mm on the right to two mm 
on the left.

A VA dental and oral examination report dated in February 
2006 reveals that the veteran had limited opening due to 
constant pain.  It was helped by over-the-counter medication 
and warm, moist compresses.  Limitation of inter-incisor 
range of motion was to a 24 mm maximum opening, with much 
pain and difficulty.  Any bone loss in the mandible and 
maxilla was minimal.

Since March 9, 2004, a review of the evidence shows that 
inter-incisal range was limited from 24 mm to 29 mm.  Taking 
into consideration the rating criteria of Diagnostic Code 
9905, the currently assigned disability rating of 20 percent 
is warranted from March 9, 2004.

The veteran's range of lateral excursion since March 9, 2004, 
has been limited from zero to one mm.  This would warrant a 
maximum 10 percent disability rating, and thus, would not 
provide the veteran with a disability rating greater than 
that provided for under the criteria for limited inter-
incisal range of motion.  As noted, ratings for limited 
inter-incisal movement cannot be combined with ratings for 
limited lateral excursion.  38  C.F.R. § 4.150, Diagnostic 
Code 9905.



The assigned 20 percent disability rating was in 
consideration of the reported painful motion of the veteran.  
In this regard, the directives of DeLuca have been considered 
by the RO and a disability rating greater than the assigned 
20 percent from March 9, 2004, would not be appropriate.  

The Board has also considered whether a higher disability 
rating is warranted from March 9, 2004, under other 
applicable diagnostic code provisions.  However, as the  
veteran did not exhibit any nonunion or severe displacement 
of the mandible, a higher disability rating pursuant to 
Diagnostic Codes 9903 or 9904, would not be  appropriate. 

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not  
for application.  Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to an initial 20 percent disability rating for 
service-connected bilateral varicoceles and hydroceles is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to an initial disability rating greater than 10 
percent for service-connected temporomandibular joint 
syndrome, prior to March 9, 2004, is denied.

Entitlement to a disability rating greater than 20 percent 
for service-connected temporomandibular joint syndrome, from 
March 9, 2004, is denied.





REMAND

The veteran is seeking entitlement to service connection for 
a right knee disorder.  The veteran's report of medical 
examination dated in June 1998, conducted at the time of his 
entrance into service, reveals that upon clinical evaluation, 
the veteran had a scar on the right patella.  It was noted 
that he had lacerated the right knee at age seven.  However, 
evaluation of the lower extremities was normal.

A hospital treatment record from the Naval Hospital in Great 
Lakes, Illinois, dated in September 1998 reveals that the 
veteran had reported a two day history of aching in the right 
knee, coupled with it giving out.  The assessment was quad 
strain and patellar tendonitis.  A service medical record 
dated in January 1999 shows that the veteran reported 
slipping while walking up a ladder and injuring his right 
lower leg, proximal to the knee.  Examination revealed pain, 
point tenderness, and edema of the tibial head.  The 
assessment was right lower leg contusion.

Subsequent to service, the October 2002 VA general medical 
examination report reveals that the veteran reported 
continued knee pain, stiffness, and discomfort.  The 
assessment, in pertinent part, was asymptomatic knee 
discomfort.  During his June 2006 Travel Board hearing, the 
veteran asserted that he injured his right knee during 
service when he slipped and hit his knee on a hatchway.  He 
added that as time progressed, he would experience pain, 
popping, cracking, and limitation of motion.  Although the 
veteran has undergone a VA general medical examination, he 
has not undergone a VA orthopedic examination wherein the 
nature, date of onset , and etiology of the veteran's 
reported right knee disorder could be addressed, to include 
in relation to the aforestated recorded incidents treatment 
during service.  As such, an appropriate medical opinion 
should be obtained on remand.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006).

The veteran is also seeking an increased disability rating 
for his service-connected left wrist and right wrist 
disabilities.  During his June 2006 Travel Board hearing, the 
veteran indicated that he was scheduled to undergo VA 
treatment for his wrists two weeks following the hearing.  
Additionally, he indicated that two weeks prior to the 
hearing he had been treated at a VA hospital for symptoms 
associated with his bilateral wrist disability, and that he 
had undergone recent treatment at the Bridgeport Hospital.  
On remand the arrangements should be undertaken to obtain 
these additional records.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2006).

The veteran also asserted that the symptoms associated with 
his bilateral wrist disability had increased since his most 
recent VA examination.  As such, on remand, the veteran 
should be scheduled for a VA orthopedic examination so that 
an appropriate medical opinion may be obtained as to the 
current extent and nature of his service-connected left wrist 
and right wrist disabilities.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review.  Ask the examiner to state in the 
report if the claims folder was reviewed.  
A complete history of the claimed 
disorders should be obtained from the 
veteran.  All necessary tests should be 
conducted and all clinical findings 
reported in detail.

The examiner is requested to provide an 
opinion as to the nature, date of onset, 
and etiology of the veteran's asserted 
right knee disorder.  The examiner should 
state whether any current right knee 
disorder found had its onset during active 
service or is related to any in-service 
disease or injury.  In providing the 
opinion, the examiner should specifically 
review the service medical records, 
including the aforestated incidents of 
treatment of the right knee during 
service.

The examiner is also requested to identify 
all residuals  attributable to the 
veteran's service-connected left wrist and 
right wrist disabilities.  The examiner 
should  specifically address the extent of 
any nonunion or malunion of the radius, 
i.e., loss of bone substance, deformity, 
or bad alignment.  The examiner should 
report  range of motion measurements for 
each wrist, including supination and 
pronation.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when either wrist is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, limitation of motion or 
limitation of function, such facts must be 
noted in the report.  

The examiner must provide a comprehensive 
report including a complete rationale for 
each opinion and conclusion reached.

2.  Review the veteran' claims file and 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required by the VCAA.  
If further action is required, undertake 
it before further claim adjudication.



3.  Readjudicate the veteran's claims for 
service connection and for an increased 
disability rating.  If the benefits sought 
on appeal remain denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


